DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-16 are directed to a computer-implemented method for controlling operation of medical apparatuses and medical devices in a data network, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claim 1 is rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations:
A computer-implemented method for controlling operation of medical apparatuses and other devices in a data network comprising:

(1) providing a data network, the data network comprising

(a) at least 10 remote-controllable, selectively operable, and internet-connected medical apparatuses, each of the at least 10 medical apparatuses comprising (I) one or more sensors that detect one or more patient-associated physiological states of any patient operationally associated with the medical apparatus that convert information regarding such one or more physiological states to processor-readable medical apparatus data (MA-D), the MA-D comprising MA-D that complies with a pre-established semi-structured data format, (II) an output engine that selectively relays data via secure internet data communications, (III) a medical apparatus memory component that selectively stores MA-D and comprises processor-executable instructions for analyzing and relaying MA-D and evaluating the connection between the medical apparatus and the network, and (IV) a medical apparatus processor that executes the instructions in the medical apparatus memory component,

(b) a medical apparatus controller and data management system ("MAC-DMS") comprising (I) a MAC-DMS processor that reads computer readable instructions to analyze data and perform one or more functions, (II) a streaming data processing engine, (III) a cache MA-D processing engine, (IV) an analytical engine, and (V) a MAC-DMS memory component that comprises processor-executable instructions and one or more data repositories, the one or more data repositories comprising an enhanced data lake that stores at least some of the MA-D and at least some of the analytical data separately and under different access conditions, and

(c) at least 3 other network devices, each other network device (I) comprising (A) a processor, (B) a memory component, and (C) a remote controllable graphical user interface, and (II) being associated with a user assigned to at least one class of users, wherein classes of users comprise (A) health care providers authorized to access patient protected health information and (B) commercial users that are subject to restrictions on the receipt of patient protected health information;

(2) causing each operating medical apparatus to repeatedly collect sensor data from the patient associated with the medical apparatus;

(3) causing each operating medical apparatus to automatically and repeatedly assess whether a secure network connection is available, and

(a) when a secure and stable network connection is available, automatically relaying data comprising MA-Din a substantially continuous manner via secure internet data communication to the MAC-DMS, or

(b) if a secure and stable network connection is not available (I) storing MA-D in the medical apparatus memory component as cache MA-D until a secure and stable network connection becomes available, and (II) when a secure and stable network connection becomes available relaying the cache MA-D to the MAC-DMS via secure internet data communication;

(4) causing the MAC-DMS processor to automatically use the streaming data processing engine to

(a) receive the relayed streaming MA-D,

(b) perform an initial analysis on the relayed streaming MA-D, and

(c) perform one or more of a preprogrammed limited set of initial functions if the initial analysis identifies one or more preprogrammed conditions in the streaming relayed MA-D, which initial functions comprise relaying instructions for controlling the operation of one or more medical apparatuses, one or more other network devices, or both;

(5) causing the MAC-DMS processor to use the cache MA-D processor to

(a) receive cache MA-D when cache MA-Dis relayed from a medical apparatus to the MAC-DMS, and

(b) determine whether the received cache MA-D is suitable for analysis by the analytical engine, storage in at least one of the one or more data repositories, or both;

(6) causing the MAC-DMS processor to automatically store at least some of the MA-D in the enhanced data lake;

(7) causing the MAC-DMS processor to use the analytical engine to perform one or more analytical functions on MA-D stored in the enhanced data lake upon request from a user, upon occurrence of a preprogrammed condition, or both; and

(8) causing the MAC-DMS processor to relay one or more outputs via secure internet communication to one or more medical apparatuses, one or more other network devices, or both, the one or more outputs comprising

(a) analytical data output,

(b) one or more output applications comprising instructions that control the operation of (I) one or more medical apparatus functions in one or more of the medical apparatuses of the data network, (II) one or more other network device functions in one or more of the other network devices of the data network, or (III) both (I) and (II), or

(c) a combination of (a) and (b).

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting patient data, and organizing the collected data into a record), but for the recitation of the generic computer components and functions also recited in claim 1.  That is, other than reciting: data network; the at least 10 remote-controllable medical apparatuses; the one or more sensors; the medical apparatus controller and data management system (“MAC-DMS”); the at least 3 other network devices; the various processors, memories, and data repositories; an enhanced data lake; and the steps directed to: “selectively relay[ing] data via secure internet data communications”; “selectively stor[ing] MA-D and comprises processor-executable instructions for analyzing and relaying MA-D and evaluating the connection between the medical apparatus and the network”; “storing at least some of the MA-D and at least some of the analytical data separately and under different access conditions”; “automatically and repeatedly assess whether a secure network connection is available, and when a secure and stable network connection is available, automatically relaying data comprising MA-Din a substantially continuous manner via secure internet data communication to the MAC-DMS, or if a secure and stable network connection is not available (I) storing MA-D in the medical apparatus memory component as cache MA-D until a secure and stable network connection becomes available, and (II) when a secure and stable network connection becomes available relaying the cache MA-D to the MAC-DMS via secure internet data communication”; and “causing the MAC-DMS processor to relay one or more outputs via secure internet communication to one or more medical apparatuses, one or more other network devices, or both, the one or more outputs comprising (a) analytical data output, (b) one or more output applications comprising instructions that control the operation of (I) one or more medical apparatus functions in one or more of the medical apparatuses of the data network, (II) one or more other network device functions in one or more of the other network devices of the data network, or (III) both (I) and (II), or (c) a combination of (a) and (b)”, the context of claim 1 encompasses a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting patient data, organizing the collected data into a record).
	The aforementioned claim limitations described in claim 1 is analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for managing interactions between patients and healthcare providers by transmitting patient data to healthcare providers over a secure network (i.e., organizing the  data into a record for the healthcare provider to review) and waiting to send patient data if the secure network is down (i.e., following rules or instructions).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Accordingly, claim 1 recites an abstract idea.
Examiner notes that claims 2-16 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1.  Examiner also notes that dependent claims 2-16 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 1 recites the following additional elements of (identified in bold font below):
A computer-implemented method for controlling operation of medical apparatuses and other devices in a data network comprising:

(1) providing a data network, the data network comprising (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f))

(a) at least 10 remote-controllable, selectively operable, and internet-connected medical apparatuses, each of the at least 10 medical apparatuses comprising (I) one or more sensors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that detect one or more patient-associated physiological states of any patient operationally associated with the medical apparatus that convert information regarding such one or more physiological states to processor-readable medical apparatus data (MA-D), the MA-D comprising MA-D that complies with a pre-established semi-structured data format, (II) an output engine that selectively relays data via secure internet data communications, (III) a medical apparatus memory component that selectively stores MA-D and comprises processor-executable instructions for analyzing and relaying MA-D and evaluating the connection between the medical apparatus and the network, and (IV) a medical apparatus processor that executes the instructions in the medical apparatus memory component (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)),

(b) a medical apparatus controller and data management system ("MAC-DMS") comprising (I) a MAC-DMS processor that reads computer readable instructions to analyze data and perform one or more functions, (II) a streaming data processing engine, (III) a cache MA-D processing engine, (IV) an analytical engine, and (V) a MAC-DMS memory component that comprises processor-executable instructions and one or more data repositories, the one or more data repositories comprising an enhanced data lake that stores at least some of the MA-D and at least some of the analytical data separately and under different access conditions (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), and

(c) at least 3 other network devices, each other network device (I) comprising (A) a processor, (B) a memory component, and (C) a remote controllable graphical user interface, and (II) being associated with a user assigned to at least one class of users, wherein classes of users comprise (A) health care providers authorized to access patient protected health information and (B) commercial users that are subject to restrictions on the receipt of patient protected health information; (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f))

(2) causing each operating medical apparatus to repeatedly collect sensor data from the patient associated with the medical apparatus;

(3) causing each operating medical apparatus to automatically and repeatedly assess whether a secure network connection is available (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), and

(a) when a secure and stable network connection is available, automatically relaying data comprising MA-Din a substantially continuous manner via secure internet data communication to the MAC-DMS, or (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d))

(b) if a secure and stable network connection is not available (I) storing MA-D in the medical apparatus memory component as cache MA-D until a secure and stable network connection becomes available, and (II) when a secure and stable network connection becomes available relaying the cache MA-D to the MAC-DMS via secure internet data communication (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

(4) causing the MAC-DMS processor to automatically use the streaming data processing engine to (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f))

(a) receive the relayed streaming MA-D,

(b) perform an initial analysis on the relayed streaming MA-D, and

(c) perform one or more of a preprogrammed limited set of initial functions if the initial analysis identifies one or more preprogrammed conditions in the streaming relayed MA-D, which initial functions comprise relaying instructions for controlling the operation of one or more medical apparatuses, one or more other network devices, or both (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

(5) causing the MAC-DMS processor to use the cache MA-D processor to (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f))

(a) receive cache MA-D when cache MA-Dis relayed from a medical apparatus to the MAC-DMS, and

(b) determine whether the received cache MA-D is suitable for analysis by the analytical engine, storage in at least one of the one or more data repositories, or both;

(6) causing the MAC-DMS processor to automatically store at least some of the MA-D in the enhanced data lake (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

(7) causing the MAC-DMS processor to use the analytical engine to perform one or more analytical functions on MA-D stored in the enhanced data lake upon request from a user, upon occurrence of a preprogrammed condition, or both; and

(8) causing the MAC-DMS processor to relay one or more outputs via secure internet communication to one or more medical apparatuses, one or more other network devices, or both, the one or more outputs comprising (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d))

(a) analytical data output, (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d))

(b) one or more output applications comprising instructions that control the operation of (I) one or more medical apparatus functions in one or more of the medical apparatuses of the data network, (II) one or more other network device functions in one or more of the other network devices of the data network, or (III) both (I) and (II), or (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d))

(c) a combination of (a) and (b) (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, the recitation of these limitations is made with a high-level of generality (i.e., using generic computer devices and functions to collect the patient data and transmit it to the healthcare provider), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the data network; the at least 10 remote-controllable medical apparatuses; the one or more sensors; the medical apparatus controller and data management system (“MAC-DMS”); the at least 3 other network devices; the various processors, memories, and data repositories; an enhanced data lake) to perform the existing processes of: (i) collecting patient data; (ii) organize the data into a record; and (iii) presenting the data to a healthcare provider); and
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the data network; the at least 10 remote-controllable medical apparatuses; the one or more sensors; the medical apparatus controller and data management system (“MAC-DMS”); the at least 3 other network devices; the various processors, memories, and data repositories; an enhanced data lake, as tools to execute the abstract idea.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized prices, e.g., see OIP Technologies, Inc. v. Amazon.com, Inc. – similarly, the limitations directed to: (i) “relaying” the data to various devices; and (ii) outputting the analytical data output, described in claim 1, are also deemed to be merely displaying information to a person (i.e., mere data gathering/outputting); and
- Consulting and updating an activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the limitations directed to: “selectively storing the data from the medical apparatuses” and “storing the MA-D in the enhanced data lake”, described in claim 1, are similarly deemed to be necessary data gathering steps (i.e., storing data in a database for future use).
Thus, the additional elements in independent claim 1 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2-16 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  As such, the additional elements in dependent claims 1-16 are not indicative of integrating the judicial exception into a practical application.
	Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-16: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-16 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claim 1 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claim 1, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the data network; the at least 10 remote-controllable medical apparatuses; the one or more sensors; the medical apparatus controller and data management system (“MAC-DMS”); the at least 3 other network devices; the various processors, memories, and data repositories; and an enhanced data lake - Applicant generally describes these computer components at a high-level of generality in the specification.
		- For example, Applicant discloses that MAs [medical apparatuses] are computerized medical devices comprising computers, including smartphones, desktop computers, laptop computers, tablets, etc. See Applicant’s specification as filed on September 24, 2021, paragraph [0038].  Next, Applicant discloses that the MA processor can comprise CPU(s) and GPUs. See Applicant’s specification as filed on September 24, 2021, paragraph [0156].  Next Applicant discloses that the network devices may be smartphones. See Applicant’s specification as filed on September 24, 2021, paragraph [0332].  These components are described at a high level, and are the equivalent of generic computer components (i.e., generic computer devices) to perform the abstract idea described in the claims.  Therefore, this disclosure shows that the data network; the at least 10 remote-controllable medical apparatuses; the one or more sensors; the medical apparatus controller and data management system (“MAC-DMS”); the at least 3 other network devices; the various processors, memories, and data repositories; and an enhanced data lake, are generic computing components.  Such generic components are old and well-known computing devices in the medical industry.  Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
		- Regarding the steps and features of: “selectively relay[ing] data via secure internet data communications”; “selectively stor[ing] MA-D and comprises processor-executable instructions for analyzing and relaying MA-D and evaluating the connection between the medical apparatus and the network”; “storing at least some of the MA-D and at least some of the analytical data separately and under different access conditions”; “automatically and repeatedly assess whether a secure network connection is available, and when a secure and stable network connection is available, automatically relaying data comprising MA-Din a substantially continuous manner via secure internet data communication to the MAC-DMS, or if a secure and stable network connection is not available (I) storing MA-D in the medical apparatus memory component as cache MA-D until a secure and stable network connection becomes available, and (II) when a secure and stable network connection becomes available relaying the cache MA-D to the MAC-DMS via secure internet data communication”; and “causing the MAC-DMS processor to relay one or more outputs via secure internet communication to one or more medical apparatuses, one or more other network devices, or both, the one or more outputs comprising (a) analytical data output, (b) one or more output applications comprising instructions that control the operation of (I) one or more medical apparatus functions in one or more of the medical apparatuses of the data network, (II) one or more other network device functions in one or more of the other network devices of the data network, or (III) both (I) and (II), or (c) a combination of (a) and (b)” - the following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
			- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “selectively relay[ing] data via secure internet data communications”; “automatically and repeatedly assess whether a secure network connection is available, and when a secure and stable network connection is available, automatically relaying data comprising MA-Din a substantially continuous manner via secure internet data communication to the MAC-DMS, or if a secure and stable network connection is not available (I) storing MA-D in the medical apparatus memory component as cache MA-D until a secure and stable network connection becomes available, and (II) when a secure and stable network connection becomes available relaying the cache MA-D to the MAC-DMS via secure internet data communication”; and “causing the MAC-DMS processor to relay one or more outputs via secure internet communication to one or more medical apparatuses, one or more other network devices, or both, the one or more outputs comprising (a) analytical data output, (b) one or more output applications comprising instructions that control the operation of (I) one or more medical apparatus functions in one or more of the medical apparatuses of the data network, (II) one or more other network device functions in one or more of the other network devices of the data network, or (III) both (I) and (II), or (c) a combination of (a) and (b)”, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) transmitting the patient data to the various devices across the network).); and
			- Storing and retrieving information in memory, e.g., see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the limitations directed to: “selectively stor[ing] MA-D and comprises processor-executable instructions for analyzing and relaying MA-D and evaluating the connection between the medical apparatus and the network”; and “storing at least some of the MA-D and at least some of the analytical data separately and under different access conditions”, are the equivalent of storing information in a memory (i.e., generically storing the patient data in a database).
Therefore, the additional described in claim 1 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claim 1 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claim 1 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 2-16 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 1.  Dependent claims 2-16 merely add limitations that further narrow the abstract idea described in independent claim 1.  Therefore, claims 1-16 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Lancelot (Pub. No. US 2017/0249435), in view of:
- Hanrahan et al. (Pub. No.US 2018/0082036); and
- Dunleavy (Pub. No. US 2016/0314249).

	Regarding claim 1,
		- Lancelot teaches:
			- a computer-implemented method for controlling operation of medical apparatuses and other devices in a data network comprising (Lancelot, paragraph [0003]; Paragraph [0003] teaches methods for providing patient physiological data to a third-party system in near-real-time.):
				- (1) providing a data network, the data network comprising (Lancelot, paragraph [0019], FIG. 1, Reference Number 106; Paragraph [0019] teaches that referring to Figure 1, an example system architecture 100 is illustrated, and includes a network 106 (i.e., a data network).):	
					- (a) at least 10 remote-controllable, selectively operable, and internet-connected medical apparatuses, each of the at least 10 medical apparatuses comprising (I) one or more sensors that detect one or more patient-associated physiological states of any patient operationally associated with the medical apparatus that convert information regarding such one or more physiological states to processor-readable medical apparatus data (MA-D), the MA-D comprising MA-D that complies with a pre-established semi-structured data format (Lancelot, paragraphs [0027], [0065], and [0075]; Paragraph [0065] teaches that the present disclosure provides integrated data to the third-party analysis system 170 and to a healthcare provider, or user of the mobile device 102, with secure, remote access to patient data and/or patient information. Example patient data can include physiological data. In some examples, physiological data can be obtained from patient monitoring device(s) (i.e., the remote-controllable, internet-connected medical apparatuses which detect the one or more patient-associated physiological states of the patient).  Paragraph [0027] teaches that each patient monitoring device 146 monitors physiological characteristics of a particular patient 150, and generates data signals based thereon (i.e., the medical apparatuses detect the one or more patient-associated physiological states of the patient).  Paragraph [0027] further teaches that although a single patient monitoring device 146 is illustrated per each patient 150, it is contemplated that multiple patient monitoring devices 146 can monitor a particular patient 150 (i.e., there may be multiple, i.e., “at least 10” remote-controllable, internet-connected medical apparatuses).  Paragraph [0075] teaches that the patient monitors include sensors (i.e., the medical apparatuses comprise one or more sensors) and/or any other appropriate devices or instruments that collect and transmit patient data.  Paragraph [0040] teaches that the system includes retrieving data and/or conditioning the data to provide efficient transfer back to the requesting mobile devices.  In some examples, conditioning can include converting the data based on transmission protocol (i.e., converting information regarding the physiological states to processor-readable medical apparatus data (MA-D)), formatting data for optimal display on the particular device (i.e., the MA-D complies with pre-established semi-structured data formats on the displays of any particular device), and/or packaging data to send to the requesting device.);
						- (II) an output engine that selectively relays data via secure internet data communications (Lancelot, paragraphs [0020] and [0092]; Paragraph [0020] teaches that the mobile device 102 includes a display 122 (i.e., an output engine).  Paragraph [0092] teaches that the watchlist 600 is provided for selective execution of a streaming function (i.e., selectively relaying data via the secure internet data communication).);
- (III) a medical apparatus memory component that selectively stores MA-D and comprises processor-executable instructions for analyzing and relaying MA-D and evaluating the connection between the medical apparatus and the network, and (IV) a medical apparatus processor that executes the instructions in the medical apparatus memory component (Lancelot, paragraph [0106]; Paragraph [0106] teaches that the present disclosure can be provided using digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof.  In some examples, implementations can be provided one or more computer program products, e.g., a computer program tangibly embodied in a machine-readable storage device (i.e., a medical apparatus memory component), for execution by, or to control the operation of, data processing apparatus, and/or a programmable processor, a computer, or multiple computers (i.e., a processor that executes the instructions in the medical apparatus memory).  A computer program can be written in any form of programming language, including compiled or interpreted languages (i.e., processor-executable instructions for analyzing and relaying the MA-D and evaluating the connection between the medical apparatus and network), and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment.  A computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network (i.e., a processor that executes the instructions in the medical apparatus memory).  Such a computer program can include modules and/or code segments for executing one or more of the features, aspects and/or implementations provided herein.);
					- (b) medical apparatus controller and data management system ("MAC-DMS") comprising (I) a MAC-DMS processor that reads computer readable instructions to analyze data and perform one or more functions, and (V) a MAC-DMS memory component that comprises processor-executable instructions and one or more data repositories (Lancelot, paragraph [0029]; Paragraph [0029] teaches that the information system 144 communicates the patient data and/or the additional patient data to a data management system (DMS) 160 (i.e., a medical apparatus controller and data management system (“MAC-DMS”)).  The DMS 160 can be provided as a server (i.e., a processor that reads computer readable instructions), or a virtual server, that runs server software components, and can include data storage including, for example, a database and/or flat files (i.e., a MAC-DMS memory component that comprises one or more data repositories).  In the example system architecture 100 of FIG. 1, each facility system 108, 110 includes a corresponding DMS 160.  In such an arrangement, each information system 142 communicates patient data, and/or additional patient data to the DMS 160.);
- (II) a streaming data processing engine, (III) a cache MA-D processing engine, (IV) an analytical engine (Lancelot, paragraphs [0038] and [0090]; Paragraph [0038] teaches that the federated platform 301 includes a web module 310, a host module 312 (i.e., an analytical engine), a data cache module 314 (i.e., a cache MA-D processing engine) and an adapter module 316, web module 320, a host module 322, a data cache module 324 (i.e., a cache MA-D processing engine), a collector module 326.  Paragraph [0090] teaches that the platform components 514, 516 (i.e., a streaming data processing engine) having multiple transmission modes.  For example, paragraph [0090] further teaches that, in some examples, the transmission mode corresponding to near-real-time data can be set to “stream”, and the stream mode includes streaming of events and patient data in near-real-time (i.e., the platform components are the equivalent of “a streamlining data processing engine”, because the platform components can stream the patient physiological data in near-real-time).);
					- (c) at least 3 other network devices, each other network device (I) comprising (A) a processor, (B) a memory component, and (C) a remote controllable graphical user interface, and (II) being associated with a user assigned to at least one class of users,
wherein classes of users comprise (A) health care providers authorized to access patient
protected health information and (B) commercial users that are subject to restrictions on
the receipt of patient protected health information (Lancelot, paragraph [0105]; Paragraph [0105] teaches that the third-party system can provide the analysis result to the federated platform, which can provide the analysis result to one or more computing devices associated with respective healthcare providers (e.g., to a mobile device of a doctor) (i.e., network devices, with a processor, memory component, and graphical user interface, that are associated with health care providers authorized to access patient protected health information).);
				- (2) causing each operating medical apparatus to repeatedly collect sensor data from the patient associated with the medical apparatus (Lancelot, paragraph [0072]; Paragraph [0072] teaches that implementations of the present disclosure are also directed to a platform (e.g., the federated platform 301) and service that enable pre-identified data to flow serially out of the platform in near-real-time (i.e., repeatedly collecting patient data from the sensors associated with the medical apparatuses), as new data or changes to existing data occur on a source system, a monitor, a sensor, and/or any other appropriate source of data that communicates with the platform.);
- (3) causing each operating medical apparatus to automatically and repeatedly assess whether a secure network connection is available, and (a) when a secure and stable network connection is available, automatically relaying data comprising MA-Din a substantially continuous manner via secure internet data communication to the MAC-DMS, or (b) if a secure and stable network connection is not available (I) storing MA-D in the medical apparatus memory component as cache MA-D until a secure and stable network connection becomes available, and (II) when a secure and stable network connection becomes available relaying the cache MA-D to the MAC-DMS via secure internet data communication (Lancelot, paragraph [0084] and [0085]; Paragraph [0084] teaches that the platform components 514, 516 can establish a connection with the third-party analysis system 170 over the network 106.  If the connection is closed, the platform components 514, 516 can reestablish the connection with the third-party analysis system 170.  The watchlists 518, 520 can be used to perform a security check of the network 106 connection and of the third-party analysis system 170.  The security check can include an identification of the IP address and TCP port number of the third-party analysis system 170 to determine whether the third-party analysis system is “approved” for receiving patient data (e.g., is white-listed) (i.e., repeatedly determining whether a secure connection is available).  Paragraph [0085] teaches that if the platform components 514, 516 have data to send to the third-party analysis system 170 and the connection is not established (e.g., the identification failed), the platform components 514, 516 can a queuing mode.  In some examples, the queuing mode can use disk resources on the server, on which the platform components 514, 516 are running, to await establishment of the connection (i.e., storing the MA-D in the medical apparatus memory component as cache MA-D until a secure and stable network connection is available).  In some examples, if the connection remains continuously unavailable for prolonged periods of time, the queue can become full and as a result, streaming data can be discarded without being sent.  After the connection is reestablished, the queued data can be transmitted and the platform components 514, 516 can switch from a queuing mode to a normal operation mode (i.e., relaying the cache MA-D when the secure connection becomes available).  Patient data is sent to the platform components 514, 516 in chronological order regardless of the mode of the platform components 514, 516, unless the queue becomes full.);
- (4) causing the MAC-DMS processor to automatically use the streaming data processing engine to (a) receive the relayed streaming MA-D, (b) perform an initial analysis on the relayed streaming MA-D, and (c) perform one or more of a preprogrammed limited set of initial functions if the initial analysis identifies one or more preprogrammed conditions in the streaming relayed MA-D, which initial functions comprise relaying instructions for controlling the operation of one or more medical apparatuses, one or more other network devices, or both (Lancelot, paragraphs [0072] and [0105]; Paragraph [0072] teaches that implementations of the present disclosure are also directed to a platform (e.g., the federated platform 301) and service that enable pre-identified data to flow serially out of the platform in near-real-time (i.e., automatically receiving the streamed MA-D), as new data or changes to existing data occur on a source system, a monitor, a sensor, and/or any other appropriate source of data that communicates with the platform.  In some implementations, the platform is provided as the enterprise scalable, data- and vendor-agnostic mobility architecture, described herein, which processes and securely delivers patient data and information from medical devices, electronic medical records (EMRs) and patient monitors to third-parties (e.g., the third-party analysis system 170, which can process received data to perform one or more analytic determinations) (i.e., automatically receiving the streamed MA-D).  Paragraph [0105] teaches that the third-party system is provided as a third-party analysis system that processes the patient physiological data to determine one or more analysis results (i.e., perform an initial analysis on the relayed streaming MA-D).  In some examples, an analysis result corresponds to a clinical score, a measure and/or a condition.  For example, the third-party analysis system can process received patient physiological data to provide an analysis results that includes a diagnosis a respective patient with a condition (i.e., perform an initial analysis on the relayed streaming MA-D).  In some examples, the analysis result is provided to one or more healthcare providers.  For example, the third-party system can provide the analysis result to the federated platform, which can provide the analysis result to one or more computing devices associated with respective healthcare providers (e.g., to a mobile device of a doctor) (i.e., relaying instructions to control the one or more network devices that are associated with the healthcare provider(s)).);
- (5) causing the MAC-DMS processor to use the cache MA-D processor to (a) receive cache MA-D when cache MA-Dis relayed from a medical apparatus to the MAC-DMS, and (b) determine whether the received cache MA-D is suitable for analysis by the analytical engine, storage in at least one of the one or more data repositories, or both (Lancelot, paragraph [0027]; Paragraph [0042] teaches that in some examples, the patient data/information that is required to satisfy a request cannot be directly accessed from the facility systems (e.g., the facility systems 302, 304).  In such examples, the data cache module 314 operates in the reposed mode.  In some examples, in the reposed mode, the data cache module 314 stores a detailed copy of the patient data/information in the persistent data store (i.e., using the cache MA-D processor to receive cache MA-D and suitable for storage in at least one of the data repositories).  That is, for example, stored patient data/information is stored at the DMS-level, but had been retrieved from remote data sources (e.g., data sources located at the facility systems 302, 304).  In some examples, when a request is made for patient data/information in the reposed mode, the patient data/information is retrieved directly from the persistent data store (e.g., by the cache services sub-module).); and
				- (8) causing the MAC-DMS processor to relay one or more outputs via secure internet communication to one or more medical apparatuses, one or more other network devices, or both, the one or more outputs comprising (a) analytical data output, (b) one or more output applications comprising instructions that control the operation of (I) one or more medical apparatus functions in one or more of the medical apparatuses of the data network, (II) one or more other network device functions in one or more of the other network devices of the data network, or (III) both (I) and (II), or (c) a combination of (a) and (b) (Lancelot, paragraph [0105]; Paragraph [0105] teaches that the third-party system can provide the analysis result to the federated platform, which can provide the analysis result to one or more computing devices associated with respective healthcare providers (e.g., to a mobile device of a doctor) (i.e., the processor relays the analytical data output to the one or more network devices that are associated with the health care provider(s)).).
		- Lancelot does not explicitly teach a computer-implemented, comprising:
			- the one or more data repositories comprising an enhanced data lake that stores at least some of the MA-D and at least some of the analytical data separately and under different access conditions;
			- (6) causing the MAC-DMS processor to automatically store at least some of the MA-D in the enhanced data lake; and
			- (7) causing the MAC-DMS processor to use the analytical engine to perform one or more analytical functions on MA-D stored in the enhanced data lake upon request from a user, upon occurrence of a preprogrammed condition, or both.
		- However, in analogous art of medical device data collection and processing systems and methods, Hanrahan teaches a system and method, comprising:
			- one or more data repositories comprising an enhanced data lake that stores at least some of the MA-D and at least some of the analytical data separately and under different access conditions; and (6) causing the MAC-DMS processor to automatically store at least some of the MA-D in the enhanced data lake (Hanrahan, paragraph [0027]; Paragraph [0027] teaches that processed medical device data is stored in a data lake 26 (i.e., one or more repositories which comprise an enhanced data lake that automatically stores the MA-D and analytical data) which is exemplarily implemented in computer readable storage embodying capability to store terabytes of data.  Paragraph [0027] teaches that this feature is beneficial for providing a long-term computer storage repository that holds large amounts of raw data in its native format until the data is needed.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical device data collection and processing systems and methods at the time of the effective filing date of the claimed invention to modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, to incorporate steps and features directed to automatically storing medical device data in a data lake, as taught by Hanrahan, in order to provide a long-term computer storage repository that holds large amounts of raw data in its native format until the data is needed. See Hanrahan, paragraph [0027]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for transmitting patient data in real-time, Dunleavy teaches a system and method, comprising:
			- (7) causing the MAC-DMS processor to use the analytical engine to perform one or more analytical functions on MA-D stored in the enhanced data lake upon request from a user, upon occurrence of a preprogrammed condition, or both (Dunleavy, paragraphs [0062] and [0064]; Paragraph [0062] teaches that at step 605, the data lake 606 can be queried with the patient’s parameters (i.e., performing one or more analytical functions on the MA-D stored in the enhanced data lake upon request from a user), and the data lake can return any data locations and identifiers that relate to the patient.  Paragraph [0064] teaches that this feature is beneficial for determining if there is sufficient data for the patient to inform the on-demand real-time patient-specific data analysis.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for transmitting patient data in real-time at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of Hanrahan, to incorporate a step and feature directed to performing searches for patient data upon a search request from a user, as taught by Dunleavy, in order to determine if there is sufficient data for the patient to inform the on-demand real-time patient-specific data analysis. See Dunleavy, paragraph [0064]; see also MPEP § 2143 G.

Regarding claim 14,
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, teaches the limitations of claim 1 (which claim 14 depends on), as described above.
	- Lancelot further teaches a method, wherein:
		- (1) the MAC-DMS (a) imposes data content requirements; (b) imposes data format requirements; (c) transforms MA-D according to one or more preprogrammed requirements; or (d) performs a combination of any or all of (a) - (d), such that substantially all MA-D datasets stored in the enhanced data lake comprise medical apparatus source-identification information, MA-D type information, and one or more sensor-derived physiological parameter datasets, each thereof presented in a preprogrammed MAC-OMS-recognizable standard format (Lancelot, paragraph [0040]; Paragraph [0040] teaches that in some examples, the retrieved data and/or the additional data are conditioned to provide efficient transfer back to the requesting mobile device.  In some examples, conditioning can include converting data based on transmission protocol (i.e., transforming MA-D according to one or more preprogrammed requirements), formatting data for optimal display on the particular device (i.e., imposing data format requirements), and/or packaging data to send to the requesting device.).
	- Hanrahan further teaches a method, wherein:
- (2) the enhanced data lake comprises different data governance zones that are based on the source or content of MA-D datasets, analytical data, or both, stored therein (Hanrahan, paragraph [0028]; Paragraph [0028] teaches that portions of the data that are stored in the data lake 26 may also be additionally stored in a graph database which may be a separate database residing on the same computer readable storage (i.e., different governance zones), or may be embodied on separate computer readable storage from the data lake.  Paragraph [0028] further teaches that the graph database more store the streams of data in a time series format in a way that facilitates trending of the date over time and appending the data with events either identified in the data itself, in one or more of the other data streams, or received by the system from an external source.  These events may include, but are not limited to medical device or clinician actions, situations, or complications that arise during the medical procedure (i.e., the data in the enhanced data lake is separated based on the content of MA-D datasets).).
The motivations and rationales for modifying the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, in view of: Hanrahan and Dunleavy, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 15,
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, teaches the limitations of claim 1 (which claim 15 depends on), as described above.
	- Hanrahan further teaches a method, wherein:
		- (1) one or more output applications comprise provision of one or more alarms registered at one or more medical apparatuses, one or more other network devices, or a combination thereof (Hanrahan, paragraph [0013]; Paragraph [0013] teaches that machine data can include alarms (i.e., one or more alarms), device status, settings, messages, and measured operational data.  Further, paragraph [0013] teaches that the machine data may further include clinical and/or technical alarms initiated by the medical device (i.e., the one or more alarms are registered at the one or more medical apparatuses) or device diagnostic information.); and
- (2) triggering parameters, communication parameters, repetition parameters, or a combination of any or all thereof, for the one or more alarms, are (a) set at a local medical apparatus level, local other network device level, or both, (b) set at a MAC-DMS level based on medical apparatus type, patient type, user type, or a combination of any or all thereof, or (c) are set according to both (a) and (b) (Hanrahan, paragraph [0015]; Paragraph [0015] teaches that machine learning and data analysis of the collected medical device data can be used to develop and refine control, early detection/predictive, and/or alarm algorithms to improve clinician use of the medical devices (i.e., triggering parameters for the one or more alarms), hospital workflow, operation or alarm settings of the medical devices themselves (i.e., the triggering parameters for the one or more alarms can be set by the healthcare providers at their network devices), or event detection within the system.
	The motivations and rationales for modifying the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, in view of: Hanrahan and Dunleavy, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); and Dunleavy (Pub. No. US 2016/0314249), as applied to claim 1 above, and further in view of:
- Vesto et al. (Pub. No. US 2016/0063191).

Regarding claim 2,
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, does not explicitly teach a computer-implemented method, wherein:
		- the method comprises causing the MAC-DMS to evaluate whether received cache MA-D of a medical apparatus is combinable with received streaming MA-D of the same medical apparatus, and if the MAC-DMS determines that the cache MA-D and streaming MA-D are combinable, combining the streaming MA-D and cache MA-D to form a mixed MA-D data set, wherein the MA-D analyzed by the analytical engine comprises the mixed MA-D data set.
	- However, in analogous art of systems and methods for improving connections between healthcare systems, Vesto teaches a method, comprising:
		- causing the MAC-DMS to evaluate whether received cache MA-D of a medical apparatus is combinable with received streaming MA-D of the same medical apparatus, and if the MAC-DMS determines that the cache MA-D and streaming MA-D are combinable, combining the streaming MA-D and cache MA-D to form a mixed MA-D data set, wherein the MA-D analyzed by the analytical engine comprises the mixed MA-D data set (Vesto, paragraph [0170]; Paragraph [0170] teaches that device and Patient Data IntelliLink interfaces are used to capture, parse, aggregate and cache the content specific to device or patient data streaming from each remote site (i.e., combining cache MA-D and streaming MA-D to form a mixed MA-D data set).  Paragraph [0170] further teaches that this feature is beneficial for periodically sending the cached data to a web-based UI application at the command center that generates dashboards and provides aggregated views on actionable information on data across all the remote hospital sites.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for improving connections between healthcare systems at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan and Dunleavy, to incorporate a step and feature directed to combining cached data with aggregate health data, as taught by Vesto, in order to generate dashboards and provide aggregated views on actionable information on data across all the remote hospital sites. See Vesto, paragraph [0170]; see also MPEP § 2143 G.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); and Dunleavy (Pub. No. US 2016/0314249), as applied to claim 1 above, and further in view of:
- Zhong et al. (Pub. No. US 2020/0093988).

Regarding claim 3,
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
	- Lancelot further teaches a method, wherein:
		- the one or more output applications comprise medical apparatus-specific instructions for controlling (a) one or more therapeutic tasks performed by a particular medical apparatus, (b) one or more preventative tasks performed by a particular medical apparatus, or (c) both one or more therapeutic tasks and one or more preventative tasks performed by the particular medical apparatus (Lancelot, paragraphs [0039] and [0079]; Paragraph [0039] teaches that a pipeline can be provided as a list of tasks that need to be executed to fulfill the request.  Example tasks can include retrieving particular patient data/information, processing retrieved patient data to generate additional data and/or data visualizations (e.g., analytical data, trend graphs, discussed below), encrypting/decrypting retrieved data, performing access control to retrieve data, generating logs of tasks.  For example, paragraph [0079] teaches that a facility system [which collects the patient data] corresponds to a cardiology department with monitors, sensors, and other devices or instruments that support cardiac diagnosis and treatment (i.e., the tasks performed by the medical apparatuses may be for “therapeutic purposes”). Further, paragraph [0080] teaches that that system includes sections that can include a medication section (i.e., a therapeutic task), an order section, a diagnosis section, a treatment plan section (i.e., a therapeutic task), and other patient related sections.).
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, does not explicitly teach a computer-implemented method, wherein:
		- (2) the particular medical apparatus receives, interprets, and executes the one or more output applications; and
- (3) the particular medical apparatus changes one or more conditions of patient care based on the received one or more output applications.
		- However, in analogous art of systems and methods for developing patient treatment plans, Zhong teaches a method, wherein:
		- (2) the particular medical apparatus receives, interprets, and executes the one or more output applications; and (3) the particular medical apparatus changes one or more conditions of patient care based on the received one or more output applications (Zhong, paragraphs [0097], [0179], and [0185]; Paragraph [0179] teaches that the DDMS 1916 may measure, analyze, and track either blood glucose (BG) or sensor glucose (SG) measurements (or readings) for a user (i.e., receiving, interpreting, and executing the output application to analyze and track patient data).  Paragraph [0185] teaches that where information on the report relates to an individual subject, the diagnostic and therapeutic parameters may be used to assess the health status and relative well-being of that subject, assess the subject’s compliance to a therapy, as well as to develop or modify treatment for the subject and assess the subject’s behaviors that affect his/her therapy (i.e., changing one or more conditions of patient care based on the received patient data).  Paragraph [0097] teaches that these features are beneficial for generating recommendations for activities that the patient could engage in to improve his or her condition.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for developing patient treatment plans at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan and Dunleavy, to incorporate steps and features directed to (i) analyzing patient data; and (ii) making changes to the patient’s care based on the analyzed patient data, as taught by Zhong, in order to generate recommendations for activities that the patient could engage in to improve his or her condition. See Zhong, paragraph [0097]; see also MPEP § 2143 G.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); and Dunleavy (Pub. No. US 2016/0314249), as applied to claim 1 above, and further in view of:
- Bingol (Pub. No. US 2013/0110551); and
- Bostic et al. (Pub. No. US 2018/0240536).
 
Regarding claim 4,
		- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, does not explicitly teach a computer-implemented method, wherein:
			- the generation of one or more output applications comprises:
- (1) generating, for display on a graphical user interface of one or more medical apparatuses, a first representation comprising (a) one or more recommended medical instructions, (b) analytical data relevant to a medical apparatus, patient, or both, which analytical data comprises patient protected health information, or (c) both (a) and (b);
- (2) relaying the first representation to the one or more medical apparatuses for display on one or more graphical user interfaces thereof;
- (3) generating, for display on a graphical user interface of one or more other network devices, a second representation comprising analytical data that is devoid of any patient protected health information; and
- (4) relaying the second representation to one or more other network devices for display on one or more graphical user interfaces thereof, wherein steps (1)-(4) are performed within less than one minute.
		- However, in analogous art of medical device systems and methods, Bingol teaches a method, comprising:
- (1) generating, for display on a graphical user interface of one or more medical apparatuses, a first representation comprising (a) one or more recommended medical instructions, (b) analytical data relevant to a medical apparatus, patient, or both, which analytical data comprises patient protected health information, or (c) both (a) and (b); and (2) relaying the first representation to the one or more medical apparatuses for display on one or more graphical user interfaces thereof (Bingol, paragraphs [0009] and [0043]; Paragraph [0009] teaches a method that includes at least one recommended action, which may include instructing the patient to consult a healthcare provider or instructing the patient to comply with a prescribed treatment plan (i.e., generating one or more recommended medical instructions); and the at least one recommended action may be transmitted to at least two output devices, wherein a first output device displays the at least one recommended action to the patient (i.e., relaying the medical recommendation to the medical apparatus for display on the graphical user interface) and a second output device displays the at least one recommended action to a healthcare provider.  Paragraph [0043] teaches that these features are beneficial for generating one or more recommended actions which are suitable according to the treatment plans, needs, and/or preferences for a given patient.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical device systems and methods at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan and Dunleavy, to incorporate steps and features directed to (i) generating one or more recommendations; and (ii) displaying the recommendations on the patient’s device, as taught by Bingol, in order to generate one or more recommended actions which are suitable according to the treatment plans, needs, and/or preferences for a given patient. See Bingol, paragraph [0043]; see also MPEP § 2143 G.
	- Further, in analogous art of medical device systems and methods, Bostic teaches a method, comprising:
- (3) generating, for display on a graphical user interface of one or more other network devices, a second representation comprising analytical data that is devoid of any patient protected health information; and (4) relaying the second representation to one or more other network devices for display on one or more graphical user interfaces thereof, wherein steps (1)-(4) are performed within less than one minute (Bostic, paragraphs [0011], [0050], and [0059]; Paragraph [0011] teaches that a method that includes de-identifying, by the healthcare insight computing device, the extracted portion of the patient data; aggregating, by the healthcare insight computing device, the de-identified patient data as a function of the requested report (i.e., generating analytical data that is devoid of any patient protected health information); and presenting, by the healthcare insight computing device, a visual representation of the de-identified patient data as a function of the requested report and aggregated, de-identified patient data (i.e., relaying and displaying the analytical data that is devoid of any patient protected health information on the one or more network devices).  Paragraph [0050] teaches that the data stream that is imported is done in real time (i.e., the steps are performed within less than one minute).  Paragraph [0059] teaches that these features are beneficial for removing any PII/PHI [protected health information] from the extracted data such that it cannot be used to identify patients associated with the retrieved data.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical device systems and methods at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan; Dunleavy; and Bingol, to incorporate steps and features directed to (i) generating de-identified health information; and (ii) displaying the de-identified health information on a healthcare provider’s device, as taught by Bostic, in order to remove any PII/PHI [protected health information] from the extracted data such that it cannot be used to identify patients associated with the retrieved data. See Bingol, paragraph [0059]; see also MPEP § 2143 G.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); Dunleavy (Pub. No. US 2016/0314249); Bingol (Pub. No. US 2013/0110551); and Bostic et al. (Pub. No. US 2018/0240536), as applied to claim 4 above, and further in view of:
- Bar-or (Pub. No. US 2014/0172453).
 
Regarding claim 5,
		- The combination of: Lancelot, as modified in view of: Hanrahan; Dunleavy; Bingol; and Bostic, teaches the limitations of claim 4 (which claim 5 depends on), as described above.
		- The combination of: Lancelot, as modified in view of: Hanrahan; Dunleavy; Bingol; and Bostic, does not explicitly teach a computer-implemented method, wherein:
			- (1) the one or more data repositories further comprise a first relational database;
- (2) the method comprises (a) generating first structured dataset data from analytical output data, and (b) storing the first structured dataset data in the first relational database;
- (3) the one or more data repositories comprises a second relational database; and
- (4) the method comprises (a) performing one or more analytical functions on data in the enhanced data lake to obtain analytical data, (b) generating second structured dataset data from such analytical data optionally in combination with data contained in the first relational database, and (c) storing the second structured dataset data in the second relational database.
		- However, in analogous art of systems and method for separating medical information, Bar-or teaches a method, wherein:
			- (1) the one or more data repositories further comprise a first relational database; (2) the method comprises (a) generating first structured dataset data from analytical output data, and (b) storing the first structured dataset data in the first relational database; (3) the one or more data repositories comprises a second relational database; and (4) the method comprises (a) performing one or more analytical functions on data in the enhanced data lake to obtain analytical data, (b) generating second structured dataset data from such analytical data optionally in combination with data contained in the first relational database, and (c) storing the second structured dataset data in the second relational database (Bar-or, paragraphs [0036] and [0039]; Paragraph [0036] teaches that one or more of the secure information databases 134 might include a flat text database, a lightweight directory access protocol (LDAP) database, an Oracle database, a "PeopleSoft" database, an HR database product, some combination or conjunction thereof, or otherwise (i.e., a first relational database and a second relational database).  This has the effect that the one or more secure information databases 134 can include secure information in more than one database format, more than one information format, or some combination or conjunction thereof.  For example, a first portion of the secure information (i.e., a first structured dataset data from the analytical output data) can be accessed and maintained in a first information format or a first database protocol (i.e., storing the first structured dataset in the first relational database), while a second portion of the secure information (i.e., a second structured dataset data from the analytical output data) can be accessed and maintained in a second information format or a second database protocol (i.e., storing the second structured dataset in the second relational database).  Paragraph [0039] teaches that this feature is beneficial for maintaining secure information in separate places, which has the effect that loss of either the first secure information database 134 or the second secure information database 134 does not result in a complete loss of information about that individual.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and method for separating medical information at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan; Dunleavy; Bingol; and Bostic, to incorporate steps and features directed to storing secure information in separate databases, as taught by Bar-or, in order to maintain secure information in separate places, which has the effect that a loss of either the first secure information database or the second secure information database does not result in a complete loss of information about that individual. See Bar-or, paragraph [0039]; see also MPEP § 2143 G.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); Dunleavy (Pub. No. US 2016/0314249); Bingol (Pub. No. US 2013/0110551); Bostic et al. (Pub. No. US 2018/0240536); and Bar-or (Pub. No. US 2014/0172453), as applied to claim 5 above, and further in view of:
- Pincus (Pub. No. US 2014/0330578).
 
Regarding claim 6,
		- The combination of: Lancelot, as modified in view of: Hanrahan; Dunleavy; Bingol; Bostic; and Bar-or, teaches the limitations of claim 5 (which claim 6 depends on), as described above.
		- The combination of: Lancelot, as modified in view of: Hanrahan; Dunleavy; Bingol; Bostic; and Bar-or, does not explicitly teach a computer-implemented method, wherein the method comprises:
			- (1) first (a) preparing a third representation concerning the quality of data stored in the first relational database, entering the first relational database, or both, and relaying the third representation to the graphical user interface of one or more other network devices in the data network that are associated with one or more system administrator users; (b) preparing a fourth representation concerning the quality of data stored in the second relational database, entering the second relational database, or both, and relaying the fourth representation to the graphical user interface of one or more other network devices in the data network that are associated with one or more system administrator users; or (c) preparing (I) a third representation concerning the quality of data stored in the first relational database, entering the first relational database, or both, (II) relaying the third representation to the graphical user interface of one or more other network devices in the data network that are associated with one or more system administrator users, (III) preparing a fourth representation concerning the quality of data stored in the second relational database, entering the second relational database, or both, and (IV) relaying the fourth representation to the graphical user interface of one or more other network devices in the data network that are associated with one or more system administrator users; and
- (2) thereafter applying one or more modifications to one or more instructions in the MAC-DMS memory in the event the data quality represented by the third representation, fourth representation, or both, indicate a lack of quality of first relational database data, second relational database data, or both.
		- However, in analogous art of medical data management systems and methods, Pincus teaches a method, comprising:
			- (1) first (a) preparing a third representation concerning the quality of data stored in the first relational database, entering the first relational database, or both, and relaying the third representation to the graphical user interface of one or more other network devices in the data network that are associated with one or more system administrator users; (b) preparing a fourth representation concerning the quality of data stored in the second relational database, entering the second relational database, or both, and relaying the fourth representation to the graphical user interface of one or more other network devices in the data network that are associated with one or more system administrator users; or (c) preparing (I) a third representation concerning the quality of data stored in the first relational database, entering the first relational database, or both, (II) relaying the third representation to the graphical user interface of one or more other network devices in the data network that are associated with one or more system administrator users, (III) preparing a fourth representation concerning the quality of data stored in the second relational database, entering the second relational database, or both, and (IV) relaying the fourth representation to the graphical user interface of one or more other network devices in the data network that are associated with one or more system administrator users (Pincus, paragraph [0018]; Paragraph [0018] teaches that the system transmits the first data retrieved from the first database to an administrator device (i.e., relaying the third representation to the graphical user interface of one or more other network devices that are associated with one or more system administrator users), receives from the administrator device additional regulated data related to the one data owner and which is input by one of the data controllers, and stores the second data which includes the additional regulated data in the second database.); and
- (2) thereafter applying one or more modifications to one or more instructions in the MAC-DMS memory in the event the data quality represented by the third representation, fourth representation, or both, indicate a lack of quality of first relational database data, second relational database data, or both (Pincus, paragraph [0086]; Paragraph [0086] teaches that the computer 1001 associates databases 1002 and 1003 such that if the computer updates an EMH in database 1002, it will automatically update the corresponding EMR in database 1003 with the same new information (i.e., applying modifications to one or more instructions in the MAC-DMS memory) or automatically prompt the physician to approve of such changes depending on the requirements for compliance with HIPAA.  Paragraph [0101] teaches that these features are beneficial for improving the quality of information received and hence the quality of care received.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical data management systems and methods at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan; Dunleavy; Bingol; Bostic; and Bar-or, to incorporate steps and features directed to transmitting the data to one or more system administrators and updating EMR databases with new information, as taught by Pincus, in order to improve the quality of information received and hence the quality of care received. See Pincus, paragraph [0101]; see also MPEP § 2143 G.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); and Dunleavy (Pub. No. US 2016/0314249), as applied to claim 1 above, and further in view of:
- Gokhale et al. (Pub. No. US 2017/0156639).

Regarding claim 7,
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, does not explicitly teach a computer-implemented method, wherein:
			- any one or more of the medical apparatuses comprise one or more multi-zone medical apparatuses (MZMAs), each MZMA comprising two or more distinct zones, wherein (1) each zone comprises a separate processor that processes at least some MA-D not processed by the processor of at least one other zone; and (2) each zone (a) receives information from different sensors, (b) performs different therapeutic or preventative medical tasks, (c) receives information from different sensors and performing different therapeutic or preventative medical tasks, or (d) performs a combination or some or all of (a)-(c), wherein at least one zone is configured to be subject to a different level of interaction with one or more other parts of the data network than at least one other zone of the MZMA.
		- However, in analogous art of medical monitoring systems and methods, Gokhale teaches a method, wherein:
			- any one or more of the medical apparatuses comprise one or more multi-zone medical apparatuses (MZMAs), each MZMA comprising two or more distinct zones (Gokhale, paragraph [0013]; Paragraph [0013] teaches that multiple sensor units used in the system and method of the present invention are referred to, herein, as a sensor structure (i.e., a medical apparatus).  A sensor structure or a portion of the sensor structure with multiple sensors units coupled together is referred to, herein, as a sensor module. Sensor structures and sensor modules of the present invention have several sensing zones (i.e., the medical apparatus has two or more distinct zones).); and
			- wherein (1) each zone comprises a separate processor that processes at least some MA-D not processed by the processor of at least one other zone; and (2) each zone (a) receives information from different sensors, (b) performs different therapeutic or preventative medical tasks, (c) receives information from different sensors and performing different therapeutic or preventative medical tasks, or (d) performs a combination or some or all of (a)-(c), wherein at least one zone is configured to be subject to a different level of interaction with one or more other parts of the data network than at least one other zone of the MZMA (Gokhale, paragraphs [0003] and [0009] teaches that the sensor technology is used in the system and method includes pressure or contact sensors, photo sensors, optical or camera sensors, flex sensors, accelerometers or any combination thereof (i.e., each sensor zone processes different MA-D).  In operation, the sensors provide body location data, body position data and/or range of motion data, hereafter posture data, of a subject (i.e., each zone receives information from different sensors). The posture data is transmitted as posture signals to a computer system.  Paragraph [0003] teaches that these features are beneficial for improving health and/or therapy while performing activities.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan and Dunleavy, to incorporate steps and features directed to including devices which process and store different data with different sensors, as taught by Gokhale, in order to improve health and/or therapy while performing activities. See Gokhale, paragraph [0003]; see also MPEP § 2143 G.

Regarding claim 8,
		- The combination of: Lancelot, as modified in view of: Hanrahan; Dunleavy; and Gokhale, teaches the limitations of claim 7 (which claim 8 depends on), as described above.
		- Gokhale further teaches a method, wherein:
			- at least one zone of at least one of the one or more MZMAs is associated with application of a therapeutic medical task and is configured to not be in direct communication with the data network (Gokhale, paragraph [0008]; Paragraph [0008] teaches that posture feedback is provided to encourage subjects to progress towards a posture goal for improving wellness, health and/or therapeutic results while performing activities (i.e., the MZMAs are associated with application of therapeutic medical tasks).  Paragraph [0028] teaches that the sensor unit has a radio transmitter or transducer for transmitting low-power radio signals to a mobile internet enabled device 103, such as a smart phone (FIG. 1A) over a peer-to-peer network (i.e., interpreted as being the equivalent of “not in direct communication with the data network”, because it is a wireless connection instead of a hardline connection).).
The motivations and rationales for modifying the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, in view of: Hanrahan; Dunleavy; and Gokhale, described in the analysis of the obviousness rejection of claims 1 and 7 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); Dunleavy (Pub. No. US 2016/0314249); and Gokhale et al. (Pub. No. US 2017/0156639), as applied to claim 8 above, and further in view of:
- Fridrich (Pub. No. US 2009/0228525).

Regarding claim 9,
	- The combination of: Lancelot, as modified in view of: Hanrahan; Dunleavy; and Gokhale, teaches the limitations of claim 8 (which claim 9 depends on), as described above.
	- Gokhale teaches a method, wherein at least one zone of the one or more MZMAs:
		- (1) is associated with application of a therapeutic medical task, a preventative task, or both (Gokhale, paragraph [0008]; Paragraph [0008] teaches that posture feedback is provided to encourage subjects to progress towards a posture goal for improving wellness, health and/or therapeutic results while performing activities (i.e., the MZMAs are associated with application of therapeutic medical tasks).); and
- (2) is in communication with the MAC-DMS (Gokhale, paragraph [0011]; Paragraph [0011] teaches that the mobile internet enabled device acquires the posture signals and transmits the posture signals to the server or central computer (i.e., the MZMAs are in communication with a MAC-DMS) over a network (internet or cellular).).
	- The combination of: Lancelot, as modified in view of: Hanrahan; Dunleavy; and Gokhale, does not explicitly teach a computer-implemented method, wherein at least one zone of the one or more MZMAs:
		- (3) only permits a pre-established type of input from the MAC-DMS; wherein changes to the operating system, software, or approved forms of MAC-DMS input in the at least one zone of the at least one MZMA requires local approval from an authorized operator.
	- However, in analogous art of medical device data management systems and methods, Fridrich teaches a method, wherein:
		- (3) only permits a pre-established type of input from the MAC-DMS; wherein changes to the operating system, software, or approved forms of MAC-DMS input in the at least one zone of the at least one MZMA requires local approval from an authorized operator (Fridrich, paragraphs [0036] and [0048]; Paragraph [0036] teaches that modifications may include adding records, deleting records, and/or updating rules.  Prior to making modifications, user devices 104a-n require authorization from system administrator 101 (i.e., changes to the operating system/software requires local approval from an authorized operator).  Paragraph [0048] teaches that this feature is beneficial for seeking permission from system administrator to make modifications if permission is granted to members who do not have prior permission or valid identification to access data or make modifications on a system.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical device data management systems and methods at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan; Dunleavy; and Gokhale, to incorporate a step and feature directed to requiring approval from a system administrator before making modifications to the system rules and records, as taught by Fridrich, in order to limit modifications to the system to those parties which have permission to make modifications. See Fridrich, paragraph [0048]; see also MPEP § 2143 G.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); and Dunleavy (Pub. No. US 2016/0314249), as applied to claim 1 above, and further in view of:
- Soni et al. (Pub. No. US 2019/0371467).

Regarding claim 10,
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, teaches the limitations of claim 1 (which claim 10 depends on), as described above.
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, does not explicitly teach a computer-implemented method, wherein:
		- (1) collect MA-D for a data collection period to form a data collection; and
		- (2) evaluate if the data collection is suitable for analysis according to one or more preprogrammed standards; (3) if the data collection is suitable for analysis, adding the data collection to a data aggregation; (4) repeating steps (1)-(3) until at least ten instances of data collection are added to the data aggregation so as to form a complete data aggregation; wherein (5) if any instance of data collection is determined to be unsuitable before the complete data aggregation is formed, the method comprises discarding the incomplete data aggregation and re-initiating the method; and (6) if a complete data aggregation is formed, the method further comprises performing one or more analytical functions on data comprising the complete data aggregation.
	- However, in analogous art of medical data management systems and methods, Soni teaches a method, wherein:
		- (1) collect MA-D for a data collection period to form a data collection (Soni, paragraph [0101]; Paragraph [0101] teaches that for a second structured collection procedure, such as procedure 70a, its entry criteria 226 may require a particular number of bG measurement for a pre-breakfast measurement over a defined period (e.g., a past number of days, weeks, months, from the current date) being below a pre-defined bG value (i.e., collecting MA-D for a data collection period).); and
		- (2) evaluate if the data collection is suitable for analysis according to one or more preprogrammed standards; (3) if the data collection is suitable for analysis, adding the data collection to a data aggregation; (4) repeating steps (1)-(3) until at least ten instances of data collection are added to the data aggregation so as to form a complete data aggregation; wherein (5) if any instance of data collection is determined to be unsuitable before the complete data aggregation is formed, the method comprises discarding the incomplete data aggregation and re-initiating the method; and (6) if a complete data aggregation is formed, the method further comprises performing one or more analytical functions on data comprising the complete data aggregation (Soni, paragraphs [0112] and [0113]; Paragraph [0112] teaches that a bG measurement must be collected before each meal in order for a structured collection procedure 70 to provide data that is useful in addressing the medical use case or question for which it was designed, such as identified by the use case parameter 220.  If, in this example, the patient fails to take a bG measurement for the lunch meal in response to a request 240 for such a collection according to the schedule of the event 222, and hence the adherence criteria 224 for that event 237 fails to be satisfied, the processor 102 in response to the associated adherence event 242 can be programmed according to instructions in the collection procedure 70 to cancel all remaining events 237 in the schedule of events 222 for that day, mark the morning bG measurement stored in the data file (such as data file 145 (FIG. 4) as invalid (i.e., determining that the data collection is unsuitable for complete data aggregation and discarding the incomplete data aggregation), and reschedule for the schedule of event 222 for the next day (i.e., re-initiating the method and repeating steps (1)-(3) until the data collection is determined to be suitable for complete data aggregation).  Paragraph [0113] teaches that the exit criteria 228 establishes the requirements for exiting or completing the collection procedure 70 (i.e., evaluating and determining whether the data collection is suitable for complete data aggregation).  Paragraph [0113] teaches that these features are beneficial for ensuring that the collection procedure has adequate contextual data to answer the medical question addressed by the structured collection procedure.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical data management systems and methods at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan and Dunleavy, to incorporate steps and features directed to determining whether a data collection is suitable for complete data aggregation before adding the data collection to the electronic medical record, as taught by Soni, in order to ensure that the collection procedure has adequate contextual data to answer the medical question addressed by the structured collection procedure. See Soni, paragraph [0113]; see also MPEP § 2143 G.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); and Dunleavy (Pub. No. US 2016/0314249), as applied to claim 1 above, and further in view of:
- Wilson et al. (Pub. No. US 20190244688).

Regarding claim 11,
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, teaches the limitations of claim 1 (which claim 11 depends on), as described above.
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, does not explicitly teach a computer-implemented method, wherein:
		- (1) the medical apparatuses of the data network are owned by at least three different independent entities;
- (2) at least one user of one or more other network devices is a commercial class user and is legally associated with the owner of the MAC-DMS; and
- (3) the analytical data output provided to one or more other network devices associated with the one or more commercial class users (a) comprises data generated from a collection of medical apparatuses owned by a plurality of independent entities, and (b) excludes one or more classes of MAC-OMS-identified independent entity confidential information.
		- However, in analogous art of medical device systems and methods, Wilson teaches a method, wherein:
			- (1) the medical apparatuses of the data network are owned by at least three different independent entities; (2) at least one user of one or more other network devices is a commercial class user and is legally associated with the owner of the MAC-DMS (Wilson, paragraph [0020]; Paragraph [0020] teaches that the method further includes retrieving patient data, physician data, provider data, lab data, payer data, or a combination thereof from one or more external devices operated by one or more of the plurality of medical laboratories, medical providers, lab payers, or a combination thereof (i.e., the medical apparatus are owned and operated by at least three different independent entities, where at least one user of the devices is a commercial class user).); and
- (3) the analytical data output provided to one or more other network devices associated with the one or more commercial class users (a) comprises data generated from a collection of medical apparatuses owned by a plurality of independent entities, and (b) excludes one or more classes of MAC-OMS-identified independent entity confidential information (Wilson, paragraphs [0070] and [0103]; Paragraph [0103] teaches that the system may receive a plurality of inputs 412, 415 from the apparatus 200 and process the inputs within the lab management circuitry 400 to produce an output 420 (i.e., output provided to the one or more network devices associated with the one or more commercial class users), which may include appropriate instructions, requests, indications, lab fees, lab payments, data (i.e., the output includes data generated form a collection from a medical apparatus), and/or other communications in response.  Paragraph [0070] teaches that these features are beneficial for reducing the strain on systems of the medical providers, laboratories, and lab payers (e.g., due to more appropriate medical testing), which leads to increased lifetime and efficiency.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical device systems and methods at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan and Dunleavy, to incorporate steps and features directed to providing data from medical devices that are owned and operated by several different medical entities, as taught by Wilson, in order to reduce the strain on systems of the medical providers, laboratories, and lab payers (e.g., due to more appropriate medical testing), which leads to increased lifetime and efficiency. See Wilson, paragraph [0070]; see also MPEP § 2143 G.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); and Dunleavy (Pub. No. US 2016/0314249), as applied to claim 1 above, and further in view of:
- Zur et al. (Pub. No. US 2018/0032691).

Regarding claim 12,
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, teaches the limitations of claim 1 (which claim 12 depends on), as described above.
	- Hanrahan teaches a method, wherein:
		- (2) the method comprises applying a machine learning module on MA-D received from both the first type of medical apparatus and the second type medical apparatus to generate predicted, patient-specific, physiological parameters associated with the therapeutic tasks being performed by the medical apparatuses, and delivering such predicted patient-specific physiological parameters to medical apparatuses of one or both of the two different medical apparatus types, to other network devices, or a combination thereof (Hanrahan, paragraph [0056]; Paragraph [0056] teaches that deep learning training 222 takes in new clinical cases and links the clinical cases and/or curated cases to the medical device data records in the data lake with each clinical case (i.e., applying a machine learning module on MA-D received form the medical apparatuses).  The clinical cases and the associated medical device data are used by the deep learning network 220 to train deep learning algorithms 224.  Paragraph [0056] further teaches that the deep learning algorithms 224 may be predictive algorithms and/or rules which define particular outcomes, predicted outcomes (i.e., generating predicted patient-specific physiological parameters) or other events.  Lastly, paragraph [0056] also teaches that the deep learning algorithms 224 can be provided to the stream processing engine for use in the streaming analytics (i.e., delivering the predicted patient-specific parameters to the medical apparatuses).).
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, does not explicitly teach a computer-implemented method, wherein:
		- (1) the medical apparatuses comprise at least two different medical apparatus types, the medical apparatus types comprising a first type of medical apparatus that performs one or more pulmonary therapeutic tasks and a second type of medical apparatus that performs one or more cardiovascular therapeutic tasks.
	- However, in analogous art of medical device monitoring systems and methods, Zur teaches a method, wherein:
		- (1) the medical apparatuses comprise at least two different medical apparatus types, the medical apparatus types comprising a first type of medical apparatus that performs one or more pulmonary therapeutic tasks and a second type of medical apparatus that performs one or more cardiovascular therapeutic tasks (Zur, paragraphs [0043] and [0295]; Paragraph [0295] teaches that there may be provided a device that may be configured to non-wires contact and non-invasive diagnosis and monitoring capabilities of cardiac (i.e., a second type of medical apparatus that perfroms one or more cardiovascular therapeutic tasks), pulmonary (i.e., a first type of medical apparatus that performs one or more pulmonary therapeutic tasks), and thoracic mechanical functions resulting from normal or induced physiological responses, trauma, disease or response to therapy.  Paragraph [0043] teaches that these features are beneficial for cardiovascular disease early detection, prediction, and prevention.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical device monitoring systems and methods at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan and Dunleavy, to incorporate a step and feature directed to monitoring cardiac and pulmonary disease, response, and therapy, as taught by Zur, in order to detect cardiovascular disease early, as well as predict and prevent the disease. See Zur, paragraph [0043]; see also MPEP § 2143 G.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); and Dunleavy (Pub. No. US 2016/0314249), as applied to claim 1 above, and further in view of:
- Wilson et al. (Pub. No. US 20190244688); and
- Wright et al. (Pub. No. US 2019/0122769).

Regarding claim 13,
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, teaches the limitations of claim 1 (which claim 13 depends on), as described above.
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, does not explicitly teach a computer-implemented method, wherein:
- (1) classes of users comprise one or more research user classes;
- (2) one or more medical apparatuses in the data network are associated with one or more users in the one or more research user classes; and
- (3) the method comprises (a) the MAC-DMS receiving input from at least some of the research user-associated medical apparatuses, (b) the MAC-DMS combining MA-D from at least some of the research user-associated medical apparatuses with MA-D obtained from medical apparatuses associated with health care providers to form a mixed data set, and (c) the MAC-DMS performing one or more analytical engine functions at least in part based on the mixed data set.
		- However, in analogous art of medical device systems and methods, Wilson teaches a method, wherein:
- (1) classes of users comprise one or more research user classes; (2) one or more medical apparatuses in the data network are associated with one or more users in the one or more research user classes; and (3) the method comprises (a) the MAC-DMS receiving input from at least some of the research user-associated medical apparatuses  (Wilson, paragraphs [0020] and [0070]; Paragraph [0020] teaches that the method further includes retrieving patient data, physician data, provider data, lab data (i.e., receiving data from at least some of the research user-associated medical devices), payer data, or a combination thereof from one or more external devices operated by one or more of the plurality of medical laboratories, medical providers, lab payers, or a combination thereof (i.e., the classes of users comprises one or more research user classes, and the medical devices are associated with the one or more research user classes).  Paragraph [0070] teaches that these features are beneficial for reducing the strain on systems of the medical providers, laboratories, and lab payers (e.g., due to more appropriate medical testing), which leads to increased lifetime and efficiency.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical device systems and methods at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan and Dunleavy, to incorporate steps and features directed to providing data from medical devices that are owned and operated by several different medical entities, as taught by Wilson, in order to reduce the strain on systems of the medical providers, laboratories, and lab payers (e.g., due to more appropriate medical testing), which leads to increased lifetime and efficiency. See Wilson, paragraph [0070]; see also MPEP § 2143 G.
	- Further, in analogous art of medical device systems and methods, Zur teaches a method, wherein:
		- (3) the method comprises (b) the MAC-DMS combining MA-D from at least some of the research user-associated medical apparatuses with MA-D obtained from medical apparatuses associated with health care providers to form a mixed data set, and (c) the MAC-DMS performing one or more analytical engine functions at least in part based on the mixed data set (Wright, paragraph [0114]; Paragraph [0114] teaches that at 802, the system may collect and aggregate patient data including, for example, lab results, diagnostic results, biometrics, personal history, social history, family history, medications, lifestyle collected from vendor interfaces, manual entry, patient survey, and date of birth, among others (i.e., combining MA-D from the research user-associated devices with MA-D obtained from healthcare provider devices to form a mixed data set).  This may, for example, comprise implementing the process described above with reference to FIG. 6A.  In some embodiments, at 803, based on patient data, the system will make various individual and aggregated risk determinations (i.e., performing one or more analytical engine functions on the mixed data set) as described below, for example, as discussed with regard to FIGS. 8B, 11, 14, and 15, and as shown in Appendix A.  Paragraph [0005] teaches that this feature is beneficial for aggregating and normalizing medical data from one or more medical data sources.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical device systems and methods at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan; Dunleavy; and Wilson, to incorporate steps and features directed to aggregating data from medical researchers and healthcare providers, as taught by Wright, in order to aggregate and normalize medical data from one or more medical data sources. See Wright, paragraph [0005]; see also MPEP § 2143 G.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Lancelot (Pub. No. US 2017/0249435), as modified in view of: Hanrahan et al. (Pub. No.US 2018/0082036); and Dunleavy (Pub. No. US 2016/0314249), as applied to claim 1 above, and further in view of:
- Yu et al. (Pub. No. US 2020/0320349).

Regarding claim 16,
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, teaches the limitations of claim 1 (which claim 16 depends on), as described above.
	- The combination of: Lancelot, as modified in view of: Hanrahan and Dunleavy, does not explicitly teach a computer-implemented method, wherein:
		- (1) the one or more output applications comprise (a) one or more output applications that are regulated as software as a medical device (SaMD) by one or more regulatory authorities, and (b) one or more output applications that are not regulated as a SaMD; and
- (2) the method comprises applying one or more data transformations, data curation processes, data validation checks, or a combination of any or all thereof, to ensure that the one or more SaMD applications comply with one or more regulatory requirements recorded in processor readable instructions stored in the MAC-DMS memory.
		- However, in analogous art of medical software regulatory systems and methods, Yu teaches a method, wherein:
		- (1) the one or more output applications comprise (a) one or more output applications that are regulated as software as a medical device (SaMD) by one or more regulatory authorities, and (b) one or more output applications that are not regulated as a SaMD; and (2) the method comprises applying one or more data transformations, data curation processes, data validation checks, or a combination of any or all thereof, to ensure that the one or more SaMD applications comply with one or more regulatory requirements recorded in processor readable instructions stored in the MAC-DMS memory (Yu, paragraphs [0006] and [0025]; Paragraph [0025] teaches that the regulatory environment for medical software can have varying requirements and levels of scrutiny depending on the type, intended use, and level of risk associated with the software.  For example, prior to authorized usage in clinical practice as a “cleared medical product,” some regulatory agencies require software classified as a medical device, often referred to as software as a medical device (SaMD) (i.e., applications that are regulated as software as a medical device (SaMD) by one or more regulatory authorities), to comply with the same regulatory pathway used for tangible medical devices (i.e., applying one or more validation checks to ensure that the SaMD applications comply with one or more regulatory requirements for applications that are not regulated as an SaMD).  Paragraph [0006] teaches that this feature is beneficial for ensuring that updates to software programs are controlled by a regulatory policy.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical software regulatory systems and methods at the time of the effective filing date of the claimed invention to further modify the method for providing patient physiological data to a third-party system in near-real-time taught by Lancelot, as modified in view of: Hanrahan and Dunleavy, to incorporate steps and features directed to ensuring that software classified as “software as a medical device” complies with the same regulatory pathways for tangible medical devices, as taught by Yu, in order to ensure that updates to software programs are controlled by a regulatory policy. See Yu, paragraph [0006]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandeez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.

/BRANDON S COLE/Primary Examiner, Art Unit 2128